Citation Nr: 0123088	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  97-13 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant served on active duty in the U.S. Air Force for 
35 days, from May 22 to June 25, 1984.  She received an Entry 
Level Separation under Air Force Regulation 39-10 for an 
unsatisfactory entry level of performance.  An Administrative 
Decision in May 1996 found that this uncharacterized 
discharge from active service was issued under honorable 
conditions.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating determinations by the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a decision entered in January 2000, the 
Board initially denied the appeal, but the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) 
subsequently vacated the January 2000 Board decision and 
remanded the appeal by Order dated March 21, 2001, and 
Judgment dated April 12, 2001.  The Court did not retain 
jurisdiction over this matter.  


REMAND

In remanding this appeal to the Board, the Court granted the 
Secretary's motion, which was not opposed by the appellant, 
seeking readjudication of the claim in light of the newly-
enacted provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The VCAA became law in November 2000.  Among other things, it 
abolishes the threshold requirement for a well-grounded claim 
and establishes new criteria and procedures for VA's duty to 
assist claimants in the development of the evidence necessary 
to substantiate their claims.  38 U.S.C.A. §5103A (West Supp. 
2001).  As the RO has not yet considered whether any 
additional notification or development is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a final decision on the 
reopened claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  This remand 
will allow for application of these regulations as 
appropriate.

It appears to the Board that, at a minimum, the VCAA would 
require that VA notify the appellant that the letter of 
recommendation (by Dr. M. Natal of Fort Myers, Florida who 
had reportedly treated her for depression since 1977) which 
allegedly convinced the military doctors to approve her 
enlistment (see June 1999 transcript, p. 4; see also VA Form 
21-4138, dated in July 1995), is not associated with her 
service medical records and is not currently of record.  The 
appellant should be advised that she should try to obtain a 
copy of this letter in support of her claim, and the RO 
should attempt to obtain from Dr. Natal copies of all 
relevant medical treatment records pertaining to the 
treatment of the appellant and dating from 1977 to 1984.  In 
fact, the appellant, with the active assistance of the RO, 
should be encouraged to obtain and submit copies of any and 
all pre-service psychiatric records since her pre-service 
condition is a crucial factual matter in this case.  

The appellant contends that her pre-existing schizophrenia 
was aggravated during her very short period of active 
service; however, a VA staff physician to whom the Board 
referred the extensive record in this case produced a medical 
opinion in November 1999 stating that the appellant's 
currently diagnosed schizophrenia did not clinically appear 
until 1994, many years after the appellant's 35 days of 
active service in 1984.  Furthermore, this medical expert 
stated as her opinion that the appellant's pre-service 
symptoms were more consistent with a diagnosis of bereavement 
following the death of her grandmother in approximately 1977, 
rather than schizophrenia; and that her pre-service and post-
service condition was consistent with a diagnosis of 
adjustment disorder with depressed and anxious features and 
bereavement up until she developed schizophrenia in 1994.  

This medical expert also indicated that her opinion was based 
upon the appellant's descriptions of the pre-service symptoms 
since the claims file which she reviewed reflected no 
documentation from either a psychiatrist or a physician 
concerning the treatment of the appellant's pre-service 
condition.  This seems to ignore the medical records in the 
claims file from the West Central Florida Human Resources 
Centers dating from March to June 1982 which reflect a 
physician's diagnosis of a "Schizophrenic Process" and 
which are now part of the claims folder.  This casts some 
degree of doubt upon the credibility of the entire November 
1999 medical opinion.  Another review of the record by a 
psychiatrist would therefore be most helpful to the Board.  

Furthermore, according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., 1994 (DSM-IV), 
an adjustment disorder can be a chronic condition, and the 
same presumably applies to bereavement.  See DSM-IV, 309.28 
& V62.82.  The RO has denied this claim partially upon the 
basis that an adjustment disorder is a congenital or 
developmental defect unrelated to military service for which 
service connection is not appropriate under 38 C.F.R. 
§ 3.303(c).  See statement of the case and July 1997 
supplement thereto.  However, no medical evidence for this 
conclusion has been presented, and the DSM-IV entries 
referenced above do not support this conclusion.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and the new regulations are 
fully complied with and satisfied.  At a 
minimum, the RO should advise the 
appellant that she should try to obtain 
and submit a copy of the 1984 
recommendation letter from Dr. Natal to 
the military authorities, and the RO 
should attempt to obtain from Dr. Natal 
copies of all relevant medical treatment 
records pertaining to the treatment of the 
appellant and dating from 1977 to 1984.  
The appellant, with the active assistance 
of the RO, should be encouraged to obtain 
and submit copies of any and all pre-
service psychiatric records in support of 
her claim.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Once all necessary evidentiary 
development has been completed, the RO 
should submit the claims file to a VA 
staff psychiatrist for review and 
preparation of a written medical opinion 
on the following (possibly overlapping) 
questions:  (1) What was the appellant's 
psychiatric diagnosis at the time she 
entered active duty on May 22, 1984?  
(2) Was the Axis I condition at that time, 
if any, a chronic acquired psychiatric 
disability (as opposed to a personality 
disorder or other congenital or 
developmental defect)?  (3) If so, was 
this chronic acquired psychiatric 
disability aggravated (i.e., increased in 
severity beyond the normal progression of 
the condition) during the appellant's 
active service ending on June 25, 1984?  
(4) Was the currently diagnosed 
schizophrenia either incurred or 
aggravated during the appellant's active 
service?  

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board in 
accordance with proper appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




